Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146815-6                                                                                                  Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  SAMANTHA FOLTZ,                                                                                                      Justices
          Plaintiff-Appellee,
  v                                                                  SC: 146815
                                                                     COA: 313528
                                                                     Ingham CC: 99-014099-DP
  CHAD CZERNESKI,
           Defendant-Appellant.

  _________________________________________/
  AMI DAILY,
            Plaintiff-Appellee,
  v                                                                  SC: 146816
                                                                     COA: 313532
                                                                     Ingham CC: 99-010966-DP
  CHAD CZERNESKI,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 25, 2013
  orders of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
         s0826
                                                                                Clerk